Citation Nr: 0717378	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1945 to June 
1949.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

An RO hearing was held in June 2005.  A transcript of the 
hearing has been associated with the claims file.


FINDING OF FACT

The veteran's tuberculosis has been clinically inactive since 
1955, and there is no evidence of continued disability, 
emphysema, dyspnea on exertion, impairment of health, or 
similar symptoms.


CONCLUSION OF LAW

The criteria for a compensable rating for tuberculosis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.7, 4.21, 4.97, Diagnostic Code (DC) 6722 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of an increased rating for tuberculosis.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  In a VCAA letter of 
October 2004 the appellant was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant, what evidence the VA would attempt 
to obtain on his behalf, and what evidence was to be provided 
by him.  In addition, the appellant was informed of the 
specific law applicable to the claim.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
the Board finds that the VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The VCAA notice predated the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
letters dated in June and October 2004 specifically described 
the evidence needed to establish entitlement and requested 
that the appellant send the RO what it needs in conjunction 
with providing a description of evidence that would be 
relevant to the appellant's claim.  Therefore, the Board 
finds that the letter as a whole complied with the fourth 
element.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, the Board finds that the that 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records and 
outpatient medical records have been obtained.  The veteran 
afforded a VA examination.  An RO hearing was held.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  No 
further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).



Legal Criteria and Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities. Id. It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor. 38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Where, however, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In February 1951, the veteran was awarded service connection 
for pulmonary tuberculosis, moderately advanced, active.  A 
100 percent rating was assigned, effective from August 29, 
1950.  A May 1955 rating decision noted that the condition 
was completely arrested from April 6, 1955.  A 50 percent 
rating was assigned from April 6, 1957, to April 6, 1961; a 
30 percent rating was assigned from April 7, 1961, to April 
5, 1966; and a 0 percent rating was assigned from April 6, 
1966, forward.  He was awarded special monthly compensation 
from April 6, 1955.  In September 2004, the veteran submitted 
a claim for an increased rating.  

The veteran's pulmonary tuberculosis has been evaluated under 
the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6722 
(Ratings for Pulmonary Tuberculosis Entitled on August 19, 
1968).  Pursuant to this code provision, a 20 percent 
evaluation is warranted for chronic, moderately advanced, and 
inactive pulmonary tuberculosis, following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc.  A 
30 percent evaluation is warranted for chronic, far advanced, 
and inactive pulmonary tuberculosis, following far advanced 
lesions diagnosed at any time while the disease process was 
active, minimum.  A 50 percent evaluation is warranted for 
five years, or to eleven years following the date of 
inactivity.  The maximum 100 percent is assigned for two 
years after date of arrest, inactivity, following active 
pulmonary tuberculosis, which was clinically identified 
during service or subsequently.  Otherwise, a 0 percent 
rating is warranted.  It is noted that the 50 percent, 30 
percent, and 20 percent ratings for arrested or inactive 
pulmonary tuberculosis are not to be combined with ratings 
for other respiratory disabilities.  Following thoracoplasty, 
the rating will be for removal of ribs combined with the 
rating for collapsed lung.  Resection of ribs incident to 
thoracoplasty will be rated as removal.

A VA examination report dated in November 2004 notes that the 
veteran had an established history of pulmonary tuberculosis 
in 1950 for which he was hospitalized, had a phrenic crush 
surgery and was placed on antibiotic treatment for three 
months.  The claim file was not available for review.  He did 
not have any constitutional symptoms of fever or night 
sweats.  He had gained about 3-4 pounds in the previous 7 
months, he complained of hypersomnolence and reported he 
needed a nap once a day for about an hour, and he denied any 
history of snoring spells or apneic spells, and any history 
of hemoptysis.  He was not under any medication for his 
pulmonary tuberculosis.  Physical examination revealed no 
symptoms suggestive of congestive heart failure and no 
jugular venous distension.  His heart sounds were normal and 
lungs appeared clear.  Spirometry revealed an FVC of 3.15 
which is 70 percent of predicted value, FEV-1 of 2.22 which 
is 76 percent of predicted value, and post bronchodilator 
FEV-1 improved by 14 percent.  The examiner noted the test 
results indicated the veteran had some reversibility of 
obstruction lung dissect.  X-rays showed an increase in the 
bronchovascular markings with no acute infiltrates, no 
abnormality of the cardiovascular silhouette and normal 
osseous structures for his age.  The diagnosis was mild 
obstructive lung disease with reversible component suggestive 
of asthma; and pulmonary tuberculosis, treated, with no 
residual sequela.  

At the June 2005 RO hearing the veteran testified suffering 
form frequent shortness of breath leading to fatigue.  He 
stated he could walk for maybe 100 feet before having to sit 
and rest due to exertion.  He reported feeling dizzy when he 
was short of breath.

The above-noted VA examination findings reflect that there is 
no continued disability, emphysema, dyspnea on exertion, 
impairment of health, or similar symptoms that would warrant 
the next higher, 20 percent rating for pulmonary tuberculosis 
under the general rating formula.  Moreover, no prior medical 
records relating to the veteran's tuberculosis reflect that 
there were advanced lesions diagnosed at any time while the 
disease process was active warranting 30 percent rating under 
the general rating formula.

The Board also notes the veteran's testimony at the RO 
hearing of June 2005 that he suffers from shortness of breath 
and fatigues easily.  The Board has considered the veteran's 
assertions in adjudicating the claim for an increased rating 
for tuberculosis.  There is, however, no indication that the 
veteran has the pulmonary expertise t render a probative 
opinion as to the severity of his symptomatology and whether 
it relates to his tuberculosis.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, the Board notes that none of the VA 
outpatient treatment records report that the veteran 
complained of suffering from shortness of breath or fatigue.  
Similarly, at the VA examination the veteran did not report 
these symptoms.  Importantly, the VA examiner, although 
diagnosing asthma and obstructive disease, specifically noted 
that there was no sequela of the tuberculosis.  

For the foregoing reasons, the claim for a compensable rating 
for pulmonary tuberculosis must be denied.  In reaching this 
conclusion, the Board has considered applicability of the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim for increase, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



ORDER

A compensable evaluation for tuberculosis is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


